PER CURIAM.
Delmas A. Crosen seeks review of the trial court’s order revoking his probation. We find no error and affirm. We note, however, that the written order does not specify which conditions were violated. While we recognize that the trial court made findings from the bench that were supported by competent, substantial evidence, Crosen is entitled to a written revocation order that conforms with the court’s oral pronouncements and specifies which conditions of his probation were violated. Patt v. State, 876 So.2d 1278 (Fla. 5th DCA 2004). Accordingly, we affirm the revocation of probation, but remand this matter to the trial court for entry of an amended revocation order that comports, with the trial court’s oral pronouncements.
AFFIRMED and REMANDED.
TORPY, C.J., SAWAYA and WALLIS, JJ., concur.